

EXHIBIT 10.3


VIKING SYSTEMS, INC.
AMENDMENT #2 TO
EXECUTIVE EMPLOYMENT AGREEMENT


This Amendment (the “Amendment”) is effective as of November 2, 2008, to amend
that certain Employment Agreement (the “Agreement”) dated as of January 4, 2008,
by and between William C. Bopp, an individual and a resident of the State of
Nevada (the “Executive”) and Viking Systems, Inc., a Delaware corporation with a
principal place of business at 134 Flanders Road, Westborough, MA 01581,
(the “Company”).


RECITALS


WHEREAS the Company and the Executive entered into the Agreement.


WHEREAS the Company and the Executive wish to amend the Agreement to reduce the
annual salary of the Executive.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby mutually acknowledged, the Company and the Executive hereby
agree as follows:


I.           Amendment
 
The annual base salary amount in section 3.1 of the Agreement is hereby reduced
from $39,000 to $1.
 
II.           Other Provisions
 
A.           Conflict.  In the event of a conflict between the provisions of
this Amendment and the Agreement, the provisions of this Amendment shall prevail
and the provisions of the Agreement shall be deemed modified by this Amendment
as necessary to resolve such conflict.
 
B.           Effect of Amendment.  Except as expressly amended by this
Amendment, the terms and provisions of the Agreement shall continue in full
force and effect.
 
C.           Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
[THE NEXT PAGE IS THE SIGNATURE PAGE]
 

 
 

--------------------------------------------------------------------------------

 











Executive:
Viking Systems, Inc.:
       
/s/ William C. Bopp                   
/s/ Robert Mathews
William C. Bopp
By:  Robert Mathews,
November 17, 2008
Executive Vice President and
 
Chief Financial Officer
 
November 17, 2008
   




